Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 1/5/22. Claims 22-41 are pending in this application. Claims 22-41 stand rejected. Claims 1-21 were previously cancelled. Independent Claims 22, 29, and 36 are currently amended. After careful consideration of applicant arguments and amendments the examiner finds them to be moot and/or non-persuasive. This action is a Final Rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-40 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2013/0218765 to Hammad in view of US Patent to Kowalchyk, 8020763 

As per claim 29, 22, 36, Hammad discloses; prior to authenticating a suspect  consumer  (0031 in some cases before authorizing a transaction using the users virtual wallet.. security checks are performed)receiving, from a merchant computing device,  (0051) transaction information associated 
(0059) the payment card transaction initiated by the suspect consumer (0051)
using a payment card from a digital wallet, (0051,59) wherein the transaction 821652-01449 PATENT information includes digital wallet (0101) identifying data captured by the merchant computing device during initiation of the payment card transaction; (fig. 11a) obtaining the fraud indicator data using the transaction information, (0043, see also through 0046 where the fraud is determined at least in part based on current transaction information and also other variables, thus “using” literally could be a little or a lot) wherein the fraud indicator data includes digital wallet authentication data from the digital wallet (0036, 0130) initiated using the payment card while the payment card has been in the digital wallet; (fig. 2 3-4, 0037) computing a first risk score for the payment card transaction based at least in part on the fraud indicator data; generating an authentication recommendation based at least in part on the first risk score, the authentication recommendation indicating whether to initiate further authentication of the suspect consumer; (fig. 6b) generating an issuer authentication recommendation message in the authentication protocol, the issuer authentication recommendation message including a plurality of extension fields, (0163) wherein the first risk score is included within a first of the plurality of extension fields, a first element of the digital wallet authentication data is included within a second of the plurality of  (6B) extension fields, and the authentication recommendation is included within a third of the plurality of extension fields, (0163) and wherein the plurality of extension fields are formatted as an Extensible Markup Language (XML) extension section 
(0039) of the issuer authentication recommendation message in the authentication protocol; identifying, from the transaction information, (0128) an issuer computing device associated with the payment card from the digital wallet that was used to initiate the payment card transaction; (0128) transmitting the issuer authentication recommendation message with the XML extension (0039) section to the issuer computing device for use by the issuer computing device in determining whether to proceed with further authentication of the suspect consumer;  921652-01449 PATENT(0036) receiving, from the issuer computing device, an authentication result message including a determination made by the issuer computing device to authenticate the suspect consumer as the legitimate cardholder without any further interactions with the suspect consumer, (0128) including step-up challenge messaging, based on the issuer authentication recommendation message; and transmitting a message to the merchant computing device indicating authentication of the suspect consumer is successful, wherein receipt of the message causes the merchant computing device to proceed with authorization of the payment card transaction without initiating the step-up challenge messaging , thereby reducing the step-up challenge messaging.   Hammad(0036 levels of graduated authentication appropriate, 0129 step up challenge, in 0128, the term “may” is used as the challenge may not always occur, the agent could manually determine authenticity or the challenge could be skipped for various reasons based on the pattern of user behavior) Hammad does not explicitly disclose what Kowalchyk teaches,


As per claims 23, 30, 37 Hammad discloses;
The computing device of claim 22, wherein the digital wallet authentication data further includes a loading history of the payment card, indicating a process by which the payment card was previously loaded into the digital wallet, including at least one of a method of loading the payment card into the digital wallet and a date of the loading.  
(0105)

As per claim 24, 31, 38 Hammad discloses;
 The computing device of claim 22, said processor further programmed to compute the first risk score based at least in part on device data associated with a computing device used by the suspect consumer with the digital wallet to initiate the payment card transaction.  
(0116) 

As per claims 25, 32 and 39 Hammad discloses;
The computing device of claim 24, wherein at least one first element of the device data is included within a fourth of the plurality of extension fields.  
(0163)

As per claims 26, 33 and 40 Hammad discloses The computing device of claim 22, wherein the digital wallet authentication data further includes an authentication history of authenticating the suspect consumer into the digital wallet prior to the initiation of the payment card transaction.  (0130)

As per claims 27, 34 and 41 Hammad discloses;
The computing device of claim 22, wherein the transaction information includes a primary account number (PAN) of the payment card, and wherein the computing device identifies the issuer computing device based at least in part on the PAN.  
(0062)

As per claims 28, 35 Hammad discloses; The computing device of claim 22, wherein said processor is further programmed to: receive, from the issuer computing device, the authentication result message including the determination made by the issuer computing device to proceed with the further authentication, based on the issuer authentication recommendation message; and initiate an authentication challenge of the suspect consumer including transmitting a challenge request message to an access control server (ACS) computing device, wherein receipt of the challenge request message causes the ACS computing device to transmit a step-up challenge to a user computing device for authenticating of the suspect consumer.  (0036)


Response to Arguments
Applicant filed an amendment on 1/5/22. Claims 22-41 are pending in this application. Claims 22-41 stand rejected. Claims 1-21 were previously cancelled. Independent Claims 22, 29, and 36 are currently amended. After careful consideration of applicant arguments and amendments the examiner finds them to be moot and/or non-persuasive. This action is a Final Rejection.

35 U.S.C. 103 Rejection
The rejection of Claims 22-41 under 35 U.S.C. § 103 as allegedly being unpatentable over U.S. Patent Application Publication No. 2013/0218765 to Hammad et al. ("Hammad") in view of U.S. Patent No. 8,020,763 to Kowalchyk et al. ("Kowalchyk ") is respectfully traversed. 

Claim 22 recites (redacted full copy of the claim)
 
Hammad describes a system that "upon authenticating the user for access to virtual wallet features, the user wallet device may provide a transaction authorization input, e.g., 1114, to a point-of-sale ("PoS") client, e.g., 1102." (See paragraph [0059]; emphasis added.) Notably, Hammad does not describe or suggest (a)

prior to authenticating a suspect consumer, receiving, from a merchant computing device, transaction information associated with a payment card transaction in the authentication protocol prior to authorization of the payment card transaction, the payment card transaction initiated by the suspect consumer using a payment card from a digital wallet, wherein the transaction information includes digital wallet data identifying data captured by the merchant computing device during initiation of the payment card transaction, and (b) obtaining fraud indicator data using the transaction information, wherein the fraud indicator data includes digital wallet authentication data from the digital wallet, the digital wallet authentication data including an authentication history of previous payment card transactions initiated using the payment card while the payment card has been stored in the digital wallet, as recited in Claim 22. 

Kowalchyk does not cure the deficiencies of Hammad. Kowalchyk describes "an indicator [that] is based on credit or credit history related data and identification or authentication data such as biometric data." (See col. 5, 11. 4-6.) Notably, Kowalchyk does not describe or suggest (a) prior to authenticating a suspect consumer, receiving, from a merchant computing device, transaction information associated with a payment card transaction in the authentication protocol prior to authorization of the payment card transaction, the payment card transaction initiated by the suspect consumer using a payment card from a digital wallet, wherein the transaction information includes digital wallet data identifying data captured by the merchant computing device during initiation of the payment card transaction, and 

(b) obtaining fraud indicator data using the transaction information, wherein the fraud indicator data includes digital wallet authentication data from the digital wallet, the digital wallet authentication data including an authentication history of previous payment card transactions initiated using the payment card while the payment card has been stored in the digital wallet, as recited in Claim 22. 

In summary, no combination of Hammad and Kowalchyk describes or suggests the computing device of Claim 22. More specifically, no combination of Hammad and Kowalchyk  describes or suggests 

(a) prior to authenticating a suspect consumer, receiving, from a merchant computing device, transaction information associated with a payment card transaction in the authentication protocol prior to authorization of the payment card transaction, the payment card transaction initiated by the suspect consumer using a payment card from a digital wallet, wherein the transaction information includes digital wallet data identifying data captured by the merchant computing device during initiation of the payment card transaction, and (b) obtaining fraud indicator data using the transaction information, wherein the fraud indicator data includes digital wallet authentication data from the digital wallet, the digital wallet authentication data including an authentication history of previous payment card transactions initiated using the payment card while the payment card has been stored in the digital wallet. 

The rejection has been updated in view of amendment which appears to be arguing generally the amendment. There are few specific arguments to address because of the size of the argued portion is more of a general allegation. However, the examiner believes that Hammad teaches


“Pre-authorization” and the ability to skip authentication to save transactions. However the examiner updated the Hammad part of the rejection to cover the authentication “prior to authenticating …”  

Accordingly, Claim 22 is submitted to be patentable over Hammad and Kowalchyk. 
To the extent that independent Claims 29 and 36 include similar recitations to those included in 

Claim 22, Claims 29 and 36 likewise are submitted to be patentable over Hammad and Kowalchyk for at least the reasons set forth above with respect to Claim 22. 

Claims 23-28, 30-35, and 37-41 likewise are submitted to be patentable over Hammad and Kowalchyk due to their dependency from Claims 22, 29, and 36, respectively. 

Here the examiner suggests claims 25 and 28 as potentially allowable depending on the way they are rolled up though some additional changes might be required. If applicant desires an interview to discuss amendments, it would be granted. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10089683 to Dominquez teaches “authentication that occurs prior to the standard transaction authorization”. (summary of invention)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3698